Case 1:21-cv-01059-STA-jay Document 12 Filed 05/21/21 Page 1 of 2           PageID 29




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


JANIS SHUMWAY, Individually

       Plaintiff,

v.                                                    1:21-cv-01059-STA-

NEIL HOSPITALITY, INC. d/b/a
COLONIAL INN, a Tennessee
Corporation,

       Defendant.


     DEFENDANT, NEIL HOSPITALITY, INC.’S, MOTION TO DISMISS COMPLAINT


       Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, Defendant Neil

Hospitality, Inc. d/b/a Colonial Inn, a Tennessee Corporation moves this Court for an

Order dismissing the Complaint of Plaintiff Janis Shumway (“Shumway”) on the grounds

Shumway lacks standing and, therefore, the Court lacks subject matter jurisdiction over

this action.

       In support of its motion, Defendant, Neil Hospitality, Inc. d/b/a Colonial Inn, a

Tennessee Corporation relies upon its Memorandum of Law filed simultaneously herewith

and the record of this cause.

       Dated: May 21, 2021.
Case 1:21-cv-01059-STA-jay Document 12 Filed 05/21/21 Page 2 of 2              PageID 30




                                  Respectfully submitted,

                                  CLAYTON LITTLE, PLLC

                                  By: s/ Jay G. Bush______________________
                                        Jay G. BUSH (026222)
                                        160 W. University Parkway, Suite A
                                        Jackson, TN 38305
                                        (731) 300-6260
                                        jbush@clayton-little.com

                                  Attorneys for Defendant Neil Hospitality, Inc. d/b/a
                                  Colonial Inn, a Tennessee Corporation




                              CERTIFICATE OF SERVICE

      I certify that on the 21st day of May, 2021, a true and correct copy of the foregoing
was served via the Court’s ECF system to the following:

Kimberly A. Corkill
Thomas B. Bacon, P.A.
7 N. Coyle Street
Pensacola, FL 32502
kimberlyatlaw@gmail.com


                                                              s/ Jay G. Bush____




                                            2
